DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Accordingly, examiner acknowledges applicants’ claim of priority to GB1916804.6, filed Nov. 19, 2019.

Remarks
	Claims 1 – 20 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on February 21, 2020, January 13, April 21, May 10, June 15, and October 18, 2021, and March 31 and May 6, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a table identification unit, a table analysis unit, a cube component, a transformation unit, and an OLAP rule generation unit in claim 16. These limitations are found to be shown in Figure 3, described at [0079] – [0086] of the Specification as filed, which may be embodied within the computer environment depicted in Figure 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Dependent claims 17 – 20, depending from independent claim 16, are subject to the same claim interpretation.

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:  Independent claims 1, 14, and 16 each recite, in their first lines, “… for generating an OLAP model from a spreadsheet…” While the term OLAP is known in the art, it is an abbreviation that should be fully spelled out the first time it is used in each independent claim (e.g., “… for generating an Online Analytical Processing (OLAP) model from a spreadsheet…”.  Appropriate correction is required.

Claims 5, 6, and 20 are objected to because of the following informalities:  the term “OLAP” is misspelled in each of these claims.  Appropriate correction is required.

Claims 2 – 6, 9 – 13, 15, and 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcoming the previously mentioned objections.

As to Claims 2, 9, 13, 15, and 17, the most relevant prior art discovered is Reeves, et al., U.S. PG-Pub. No. 2012/0185425. This reference discloses several features involving identification of semantic types and name assigning; however, it falls short of the specific requirements of the claims.

As to Claims 3, 6, and 18, the most relevant prior art discovered is Adams, et al., U.S. PG-Pub. No. 2012/0260045. This reference discloses the identification of dimension’s leaf, but does not address the generation of a cube entry on the basis of the leaf members’ values or the assignment of leaf qualifiers or consolidation qualifiers.

As to Claims 4 and 19, the most relevant prior art discovered is Dickerman, et al., U.S. PG-Pub. No. 2007/0061344. This reference differentiates between calculation formulas and aggregation formulas, but does not adequately address the filtering features of these claims.

As to Claims 5 and 20, the most relevant prior art discovered is Medicke, et al., U.S. PG-Pub. No. 2004/0237029. This reference discloses the identification of formula locations within a table or spreadsheet, but does not address mapping formula functions to OLAP rules or assigning qualifiers to the OLAP rules.

As to Claims 10 and 11, the most relevant prior art discovered is Averbuch, U.S. PG-Pub. No. 2014/0250053. This reference (different from the reference used in the 103 rejection below) discloses the distinction between crosstabs and tabular data structures, but does not classify or process them differently.

As to Claim 12, the most relevant prior art discovered is Momen-Pour, et al., U.S. PG-Pub. No. 2007/0271227. This reference discloses the use of a depth-first search of a hierarchy, but cannot obviously combined with the disclosures of Averbuch and Keller.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch, et al., U.S. PG-Pub. No. 2009/0210430, in view of Keller, U.S. PG-Pub. No. 2002/0091707 (hereafter, “Keller”).

As to Claim 1, Averbuch discloses a computer-implemented method for generating an OLAP model from a spreadsheet, the method comprising:
identifying one or more tables comprising numerical data of the spreadsheet ([0063], referring to data sources including spreadsheets and/or other tabular data, and [0002], describing spreadsheets as consisting of text and numbers);
identifying content and structure of OLAP dimensions based on the identified one or more tables ([0070], referring to the use of semantics being used to “understand” the dimensions and measures of the incoming tabular data);
defining an associated cube for each of the identified one or more tables ([0066], referring to incoming tabular being represented as cube data);
for each cube, transforming data from the table associated with the cube into one or more cube entries of the cube (Fig. 5 and [0078], showing the generation of a cube from an incoming spreadsheet); and
generating one or more OLAP rules based on OLAP dimensions and the cube(s) ([0071], referring to the generation of semantic inferences that are subsequently used for additional incoming spreadsheets to be processed).

Averbuch does not appear to explicitly disclose:
transforming formulae of the spreadsheet by replacing cell references in the formulae with dimension members from their corresponding cube entries;
modifying the cube(s) based on the transformed formulae; or 
generating one or more OLAP rules based on the transformed formula.

Keller discloses: transforming formulae of the spreadsheet by replacing cell references in the formulae with dimension members from their corresponding cube entries ([0016], referring to the system attaching formulas to members of dimensions);
modifying the cube(s) based on the transformed formulae ([0070], referring to cubes having hierarchies or formula-based relationships of data within each dimension, and those formulas being consolidated); and
generating one or more OLAP rules based on the transformed formula ([0103], referring to the calculation of a prediction model on the basis of cube variable relationships (which are based on cube dimension formulas).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Averbuch and Keller before him/her, to have modified the OLAP cubes of Averbuch with the transformed formulas of Keller. Such a person would have wanted to make this modification because Averbuch suggests the consideration of formulas on the effect of tabular data at [0002].

As to Claim 7, Averbuch, as modified, discloses: wherein identifying content and structure of OLAP dimensions from a spreadsheet comprises:
determining labels from the identified one or more tables (Averbuch, [0078], referring to the identification of columns by their headers or field names);
determining a set of OLAP dimensions based on the one or more tables and the determined labels (Averbuch, [0075], referring to a the dimensions of a generated cube being defined for each column); and
defining a hierarchy of members for each OLAP dimension of the set of OLAP dimensions (Averbuch, [0041], referring to the automatic inferring of hierarchies using semantics and data formats).

As to Claim 8, Averbuch, as modified, discloses: wherein identifying content and structure of OLAP dimensions from a spreadsheet further comprises: defining a hierarchy of members for each OLAP dimension of the set of OLAP dimensions (Averbuch, [0075], “The dimensions may be defined for each column, or according to a defined/inferred hierarchy…”).

As to Claim 14, Averbuch discloses: a computer program product for generating an OLAP model from a spreadsheet, the computer program product comprising: a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform a method (Fig. 3, showing Server computer 100 and Client computer 110) comprising:
identifying one or more tables comprising numerical data of the spreadsheet ([0063], referring to data sources including spreadsheets and/or other tabular data, and [0002], describing spreadsheets as consisting of text and numbers);
identifying content and structure of OLAP dimensions based on the identified one or more tables ([0070], referring to the use of semantics being used to “understand” the dimensions and measures of the incoming tabular data);
defining an associated cube for each of the identified one or more tables ([0066], referring to incoming tabular being represented as cube data);
for each cube, transforming data from the table associated with the cube into one or more cube entries of the cube (Fig. 5 and [0078], showing the generation of a cube from an incoming spreadsheet); and
generating one or more OLAP rules based on the OLAP dimensions and the cube(s) ([0071], referring to the generation of semantic inferences that are subsequently used for additional incoming spreadsheets to be processed).

Averbuch does not appear to explicitly disclose: transforming formulae of the spreadsheet by replacing cell references in the formulae with dimension members from their corresponding cube entries;
modifying the cube(s) based on the transformed formulae; or
generating one or more OLAP rules based on the transformed formula.

Keller discloses: transforming formulae of the spreadsheet by replacing cell references in the formulae with dimension members from their corresponding cube entries ([0016], referring to the system attaching formulas to members of dimensions);
modifying the cube(s) based on the transformed formulae ([0070], referring to cubes having hierarchies or formula-based relationships of data within each dimension, and those formulas being consolidated); and
generating one or more OLAP rules based on the transformed formula ([0103], referring to the calculation of a prediction model on the basis of cube variable relationships (which are based on cube dimension formulas).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Averbuch and Keller before him/her, to have modified the OLAP cubes of Averbuch with the transformed formulas of Keller. Such a person would have wanted to make this modification because Averbuch suggests the consideration of formulas on the effect of tabular data at [0002].

As to Claim 16, Averbuch discloses: a system for generating an OLAP model from a spreadsheet, the system comprising:
a table identification unit configured to identify one or more tables comprising numerical data of the spreadsheet ([0063], referring to data sources including spreadsheets and/or other tabular data, and [0002], describing spreadsheets as consisting of text and numbers);
a table analysis unit configured to identify content and structure of OLAP dimensions based on the identified one or more tables ([0070], referring to the use of semantics being used to “understand” the dimensions and measures of the incoming tabular data);
a cube component configured to define an associated cube for each of the identified one or more tables ([0066], referring to incoming tabular being represented as cube data), and, for each cube, to transform data from the table associated with the cube into one or more cube entries of the cube (Fig. 5 and [0078], showing the generation of a cube from an incoming spreadsheet); and
wherein the system further comprises an OLAP rule generation unit configured to generate one or more OLAP rules based on the OLAP dimensions and the cube(s) ([0071], referring to the generation of semantic inferences that are subsequently used for additional incoming spreadsheets to be processed).

Averbuch does not appear to explicitly disclose: a transformation unit configured to transform formulae of the spreadsheet by replacing cell references in the formulae with dimension members from their corresponding cube entries,
wherein the cube component is further configured to modify the cube(s) based on the transformed formulae, or
wherein the system further comprises an OLAP rule generation unit configured to generate one or more OLAP rules based on the transformed formula.

Keller discloses: a transformation unit configured to transform formulae of the spreadsheet by replacing cell references in the formulae with dimension members from their corresponding cube entries ([0016], referring to the system attaching formulas to members of dimensions),
wherein the cube component is further configured to modify the cube(s) based on the transformed formulae ([0070], referring to cubes having hierarchies or formula-based relationships of data within each dimension, and those formulas being consolidated), and
wherein the system further comprises an OLAP rule generation unit configured to generate one or more OLAP rules based on the transformed formula ([0103], referring to the calculation of a prediction model on the basis of cube variable relationships (which are based on cube dimension formulas).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Averbuch and Keller before him/her, to have modified the OLAP cubes of Averbuch with the transformed formulas of Keller. Such a person would have wanted to make this modification because Averbuch suggests the consideration of formulas on the effect of tabular data at [0002].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167